UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1184



AARON H. BROOKS, a/k/a United States Secretary
of Congress,

                                              Plaintiff - Appellant,

          versus


THE UNITED STATES SECRETARY OF STATE; THE SAID
STATE OF MARYLAND; THE GOVERNOR OF THE SAID
STATE OF MARYLAND; THE ATTORNEY GENERAL OF THE
SAID STATE OF MARYLAND; THE EXECUTIVE OF BAL-
TIMORE COUNTY; BALTIMORE COUNTY POLICE DEPART-
MENT; THE BALTIMORE COUNTY LIBRARY BOARD OF
TRUSTEES; AND ANY AND ALL OTHER SO NAMED
PERSONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
232-MJG)


Submitted:   April 27, 2000                   Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Aaron H. Brooks, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Aaron H. Brooks appeals the district court’s order dismissing

his civil rights action as frivolous under 28 U.S.C.A. § 1915(e)

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Brooks v. United

States Secretary of State, No. CA-00-232-MJG (D. Md. Feb. 1, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                2